Campbell, J.
Plaintiffs, who -are a firm of architects, sued defendant for services in preparing drawings for a proposed building,’ and recovered a verdict for one per cent, of the amount which they estimated the proposed building would cost ($17,000), making their commission $170. Thej) was brought before any set of plans and specifications had^suit been completed, and before defendant had ascertained or determined in what style and manner he would build, or at what expense. The declaration being on the common counts, particulars were demanded, and were as follows: “To services rendered as architects and preparing preliminary drawings for trunk factory, and making estimates of cost of same, being one per cent, of estimate of $Í7,000, — $170.”
The drawings furnished, which defendant sent back, with a suggestion that he declined them, and would send for plaintiffs if he should want their further services, were floor sketches and a front elevation,which plaintiff Wood, who was the' acting man, says he left with Maier for approval, an d which, *555as before stated were returned not approved. While preparing the elevation Wood met Maier in the street, who asked him what that building would cost. Wood says he said .lie could not tell without calculating, but that could be done very nearly. That while the elevation was in the draughtsman’s hands Wood and one of the Scotts figured that it would cost about $17,000. Maier said he could got it done for $12,000, but Wood said he could not. This was the last that occurred before the papers were sent back. Maier criticised the cornice as too showy, but Wood insisted it was not so. •
There is some conflict in the testimony upon various matters, but in the view we take it is not important to consider it in detail. There was testimony that Maier was told that architect’s charges would be two and a half per cent, on the contract for plans, specifications, and superintendence of building, and that he regarded such terms as fair. There is no testimony that he was given any other information about the expense of preliminary work, and the plaintiff’s testimony is clear that he never had any of the elements of the estimate beyond the gross estimate of $17,000. It does not appear that any instructions were ever given, or any conclusion arrived at, as to the kind or quality or the details of building material and other articles beyond such general talk and instructions as were had upon the preliminaries.
Plaintiffs’ theory, without which they could not have recovered as they did, seems to have been that, by employing an architect to make drawings which are not finally determined on, and asking his opinion of probable cost, the employer is bound to pay a percentage on a building such as the architect sees fit to figure out, and at a price which, he puts upon its probable cost.
This seems to us an idea which has no foundation in law or. common sense, and unless such a basis of compensation was specifically agreed on it cannot be allowed.
There is some reason for claiming that if a man is employed to make preliminary sketches to enable a land-owner to determine what sort of building he may profitably erect, and in what style and of what material it should be built, he should *556not do the work without reward, provided such is the understanding. If, however, as the defendant here claimed, the architect volunteered his services, with the chances of future employment, it would be different. But it cannot be held that in either case such preliminary work can be measured by estimates of the cost of the architect’s projected building. No man in his senses will determine on going forward with a factory until he has ascertained, not only just what he wants, but what it will cost. It would always be for an architect’s interest, in such a case as this, if the plaintiffs are correct, to make the plan as expensive as possible, instead of bringing it within bounds. And until not only plans but specifications are drawn up showing the kind, quality and amount of every class of materials to be used, it would be impossible to count the cost, or obtain the intelligent views of builders and mechanics. From plans alone the quality of the material could not be got at. They would not show the kind or grade of brick, stone, wood or iron work, which might be of expensive or cheap quality. Such” plans as were shown here would go but a little way in showing the character of the building in any respect, and by themselves, could be of no avail except as determining the appearance of the front, and the floor arrangements, neither of which had been settled finally.
These papers cannot be deemed to have any intrinsic value, and they could not avail defendant in their unfinished condition. The only claim plaintiffs could have would be for such time as was actually spent in their work, with the fair understanding that they should be paid for so much as they ‘did, or with such circumstances as would compel defendant to the duty of so understanding; but no custom of architects can be received to fix it on any such basis as is here set up. •It is impossible in reason that it can be assumed as having such a proportion of value to the complete plans and specifications and superintendence of a building during erection. Such a custom, if it prevails, can bind no one who is not made in some way aware of and assenting to it. It is too unreasonable to stand alone. It would put every employer at the mercy of an architect’s extravagance in taste and license *557of guessing at estimates which have nothing to measure them. It cannot be said that the testimony introduced had any lawful tendency to prove the value of plaintiffs’ work, and the absence of any other kind of evidence would not make this appropriate. The court below held that if plaintiffs were employed they should, under the testimony, recover this sum claimed. We think that this was not correct.
The judgment must be reversed and a new trial granted.
The other Justices concurred.